*556At a Court of Vice Admiralty Held at Newport in the County of Newport and. Colony of Rhode Island, on Monday the Ninth of October A. D. 1752 at Ten o Clock A. M.
Present The Honorable Samuel Wickham Esqr Deputy Judge.
The Court being opened.
Petition of Sam11 Belknap was read in Court and Sam11 Freeman’s Petition. Viz4 which was allowed. And the Court was adjourn’d untill Monday next at Ten o Clock A. M. by request of the Respondent ■— And opened Accordingly.
The Respondents Plea was Read in Court Viz4 and the exception taken by the Resp4 was overrul’d by the Judge. And the Court was adjourn’d untill three o Clock P. M. And opened Accordingly. Interlocutory Decree was read in Court Viz4
*557Abraham Belknap being solemnly sworn, Declared that he verily beleived that the matters and things contained in the Suggestions are true.
Decree was read Viz* And the Court was adjourn’d untill further notice.